Moellring, J.
This is a companion case of Wasson v. Brotherhood of R. Trainmen, ante, 246, 257 N. W. 635, recently decided, both cases having been tried to the same jury on stipulation of the parties.
The undertaking in this case and the record are in the same condition in all particulars as in the latter case.
It is ordered that the appellant furnish a sufficient undertaking, and complete the record in this case, not later than December 24, 1934, upon payment to respondent of terms of $20.00.
Burr, Ch. J., and Nuessle, Burke and Christianson, JJ., concur.